Citation Nr: 1101819	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-10 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The Veteran served on active duty in Recognized Guerrilla Service 
and Regular Philippine Army in service to the U.S. Army from 
April 1945 to June 1946.  He died in December 1983.  The 
appellant was his surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines.  

In February 2009, the Board remanded the claim to provide the 
appellant an opportunity for a Board personal hearing.  The 
appellant testified before the Board by videoconference from the 
RO in June 2009.  A transcript of the hearing is associated with 
the claims file. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On December [redacted], 2009, the Board issued a decision denying 
service connection for the cause of the Veteran's death.

2.  On February 25, 2010, VA received a motion for 
reconsideration of the December 2009 decision which was filed by 
the appellant's son, and which included a death certificate 
showing that the appellant died six days before the Board's 
December 2009 decision.

3.  In April 2010, the appellant's son filed an appeal of the 
December 2009 decision with the United States Court of Appeals 
for Veterans Claims (Court); the Court dismissed the appeal in 
August 2010 based on the pending motion for reconsideration. 


CONCLUSIONS OF LAW

1.   The December [redacted], 2009 Board decision denying service 
connection for the cause of the Veteran's death is vacated.   
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

2.  Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this time.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); 
but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 
110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on its 
own motion, when a claimant has been denied due process of law or 
has been granted benefits based on false or fraudulent evidence.  
38 C.F.R. § 20.904.  

At the time of the Board's December 31, 2009, decision, the Board 
was unaware that the appellant had died six days earlier.  Once 
she had died, and absent substitution of another party in her 
claim, it was a denial of due process of law to issue a decision 
which made factual findings and conclusions of law that could 
affect future claims; therefore, the Board's December 31, 2009 
decision denying service connection for the cause of the 
Veteran's death is vacated.

With respect to the appeal itself, unfortunately, and as already 
noted, the appellant died during the pendency of the appeal.  As 
a matter of law, appellants' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 
7 Vet. App. 42, 47 (1994).  This appeal of the appellant's claim 
on the merits has become moot by virtue of the death of the 
appellant, and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  The 
Board's dismissal of this appeal does not affect the right of an 
eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the Veteran's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title."  

The VA Secretary will be issuing regulations governing the rules 
and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking substitution in 
an appeal that has been dismissed by the Board due to the death 
of a claimant should file a request for substitution with the VA 
regional office (RO) from which the claim originated (listed on 
the first page of this decision).  

The Board notes that in February 2010 the appellant's son filed a 
motion for reconsideration of the Board's decision on behalf of 
the living children.  He sent related correspondence dated in 
July 2010 and October 2010.  He did not request substitution of 
himself for the appellant in this case.  Accordingly, dismissal 
of the case at this time is appropriate.


ORDER

The December [redacted], 2009 Board decision addressing the issue of 
service connection for the cause of the Veteran's death is 
vacated.

The appeal is dismissed.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


